IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


JENNIFER DUGGAN,

              Appellant,

 v.                                                       Case No. 5D15-3168

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION,

              Appellee.

________________________________/

Opinion filed August 5, 2016

Administrative Appeal from the Reemployment
Assistance Appeals Commission.

Jennifer Duggan, Sanford, pro se.

Katie   E. Sabo, of Reemployment
Assistance    Appeals      Commission,
Tallahassee, for Appellee.


PER CURIAM.

       Jennifer Duggan appeals, pro se, from a final order of the Reemployment

Assistance Appeals Commission, which affirmed a referee’s decision to disqualify her

from receiving unemployment benefits. Having carefully considered Duggan’s arguments

on appeal and the record before us, we affirm. See, e.g., Parker v. Unemployment

Appeals Comm’n, 41 So. 3d 1090, 1090 (Fla. 5th DCA 2010) (“An appeal referee’s factual

determinations are ordinarily presumed to be correct . . . [and thus], if there is substantial
competent evidence in the record to support the appeal referee’s findings . . . this court

must affirm.” (citations omitted)).

       AFFIRMED.



LAWSON, C.J., SAWAYA and LAMBERT, JJ., concur.




                                            2